       Case 1:20-cv-06985-LTS-SLC Document 112 Filed 05/10/21 Page 1 of 1



                             FAIR LABOR STANDARDS ACT CONSENT
        1.      I consent to be a party plaintiff in the lawsuit against P&G AUDITORS AND

CONSULTANTS, LLC; GRC SOLUTIONS, LLC; PGX, LLC; AND APPLE BANCORP, INC. d/b/a

APPLE BANK FOR SAVINGS and/or related entities and individuals in order to seek redress for violations

of the Fair Labor Standards Act, pursuant to 29 U.S.C. § 216(b).

        2.      By signing and returning this consent form, I hereby designate KLEIN LAW GROUP OF

NEW YORK PLLC and JOSEPH & KIRSCHENBAUM LLP & MATHIS LAW GROUP (collectively,

the “Firms”) to represent me and make decisions on my behalf concerning the litigation and any settlement.

I understand that reasonable costs expended on my behalf will be deducted from any settlement or judgment

amount on a pro rata basis among all other plaintiffs. I understand that the Firms will petition the Court for

attorneys’ fees from any settlement or judgment in the amount of the greater of: (1) the “lodestar” amount,

calculated by multiplying hourly rates by the number of hours expended on the lawsuit, or (2) 1/3 of the

gross settlement or judgment amount. I agree to be bound by any adjudication of this action by a court,

whether it is favorable or unfavorable.




_______________________________________
Signature



Dvong Trinh
Full Legal Name (Print)
